UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q ☒ Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For Quarterly Period Ended June30, 2016 Or ☐ Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the Transition Period From to Commission File Number0-14602 CYANOTECH CORPORATION (Exact name of registrant as specified in its charter) NEVADA 91-1206026 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification Number) 73-4460 Queen Kaahumanu Hwy. #102, Kailua-Kona, HI96740 (Address of principal executive offices) (808) 326-1353 (Registrant’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒
